


110 HR 3844 IH: Eradication of Slavery in Sudan Act of

U.S. House of Representatives
2007-10-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3844
		IN THE HOUSE OF REPRESENTATIVES
		
			October 16, 2007
			Mr. Smith of New
			 Jersey (for himself, Ms.
			 Watson, Mr. Fortenberry,
			 Mr. Wolf, Mr. Tancredo, Mr.
			 Frank of Massachusetts, Mr. Franks of
			 Arizona, and Mr. Souder)
			 introduced the following bill; which was referred to the
			 Committee on Foreign
			 Affairs
		
		A BILL
		To establish the United States Commission to Monitor
		  Slavery and its Eradication in Sudan.
	
	
		1.Short titleThis Act may be cited as the
			 Eradication of Slavery in Sudan Act of
			 2007.
		2.Establishment and
			 Composition
			(a)In
			 generalThere is established
			 the United States Commission to Monitor Slavery and its Eradication in Sudan
			 (in this Act referred to as the Commission).
			(b)Membership
				(1)AppointmentThe Commission shall be composed of five
			 members, who are not employees of the Federal Government and who shall be
			 appointed as follows:
					(A)One member of the
			 Commission shall be appointed by the President.
					(B)One member of the
			 Commission shall be appointed by the Speaker of the House of
			 Representatives.
					(C)One member of the
			 Commission shall be appointed by the majority leader of the Senate.
					(D)One member shall be appointed by the
			 minority leader of the House of Representatives.
					(E)One member shall be appointed by the
			 minority leader of the Senate.
					(2)Selection
					(A)In
			 generalMembers of the
			 Commission shall be selected from among distinguished individuals noted for
			 their knowledge about Sudan and who have experience in fields relevant to the
			 issues of abduction and enslavement of persons, human rights, and international
			 law.
					(B)Security
			 clearancesEach member of the Commission shall be required to
			 obtain an appropriate security clearance necessary to carry out the purposes of
			 this Act.
					(3)Time of
			 appointmentThe appointments
			 required under paragraph (1) shall be made not later than 90 days after the
			 date of the enactment of this Act.
				(c)Term of
			 officeThe term of office of
			 each member of the Commission shall be three years. Members of the Commission
			 shall be eligible for reappointment to a second term.
			(d)Time for
			 meetings and elections of Chair
				(1)Initial
			 meetingNot later than 60 days after all the appointments have
			 been made under subsection (b), the Commission shall hold its initial
			 meeting.
				(2)Election of
			 ChairA majority of the members of the Commission present and
			 voting at the initial meeting shall elect the Chair of the Commission.
				(3)Subsequent
			 meetingsThe Commission shall
			 meet at the call of the Chair or, if no Chair has been elected for that
			 calendar year, at the call of three voting members of the Commission.
				(4)Subsequent
			 elections of ChairAt the
			 first meeting of the Commission in each calendar year, a majority of the
			 members of the Commission present and voting shall elect the Chair of the
			 Commission.
				(e)Executive
			 DirectorNot later than 60 days after the initial meeting under
			 subsection (d)(1), the Chair, in consultation with the members of the
			 Commission, shall hire an Executive Director.
			(f)Duties of
			 Executive DirectorThe Executive Director hired under subsection
			 (e) shall—
				(1)prepare a workplan for the Commission’s
			 duties under section 3;
				(2)devise a budget for
			 the annual operations of the Commission;
				(3)hire staff and
			 consultants for the Commission;
				(4)develop working
			 relationships with like-minded civil society organizations; and
				(5)work with the
			 General Services Administration to identify offices for the Commission and take
			 all necessary actions for the Commission to occupy its space, acquire
			 equipment, and secure all necessary services.
				(g)QuorumThree voting members of the Commission
			 shall constitute a quorum for purposes of conducting the affairs of the
			 Commission.
			(h)VacanciesAny vacancy of the Commission shall not
			 affect its powers, but shall be filled in the manner in which the original
			 appointment was made.
			(i)Administrative
			 supportThe President shall
			 provide working space for the Commission at no cost through the General
			 Services Administration.
			(j)FundingMembers of the Commission shall be allowed
			 travel expenses, including per diem in lieu of subsistence, at rates authorized
			 for employees of agencies under subchapter I of chapter 57 of title 5, United
			 States Code, while away from their homes or regular places of business in the
			 performance of services for the Commission.
			3.Responsibilities
			 of the Commission
			(a)In
			 generalThe Commission shall
			 have as its primary responsibilities—
				(1)reporting on progress made by the
			 Government of Sudan and nongovernmental organizations in identifying the
			 location of slaves in Sudan and ensuring their freedom;
				(2)working with the
			 Government of Sudan to ensure safe passage of freed slaves and family
			 reunification;
				(3)documenting
			 existing cases of slavery and working to prevent new cases from
			 occurring;
				(4)assessing and reporting on the needs of
			 former slaves for access to basic education and skills training, as well as
			 medical, social, and psychological support for their effective rehabilitation
			 and reintegration into society;
				(5)identifying those individuals and groups
			 responsible for slavery and reporting on whether such individuals and groups
			 are brought to justice;
				(6)reviewing programs of relevant United
			 States Government agencies with respect to slavery in Sudan, including the
			 United States Agency for International Development, the Department of State,
			 the President’s Interagency Task Force to Monitor and Combat Trafficking in
			 Persons, and the Human Smuggling and Trafficking Center; and
				(7)recommending actions to be taken by the
			 United States Government with respect to the Government of Sudan in response to
			 the Sudanese Government’s inaction to eradicate slavery, in accordance with
			 subsection (c).
				(b)Hearings and
			 sessionsThe Commission may,
			 for the purpose of carrying out its duties under this Act, hold such hearings,
			 sit and act at such times and places, take such testimony, and receive such
			 evidence as the Commission determines necessary.
			(c)Policy review and
			 recommendations
				(1)In
			 generalThe Commission, in
			 evaluating United States Government policies, shall consider policy options and
			 recommend actions to be taken by the United States Government in accordance
			 with paragraph (2) with respect to the Government of Sudan.
				(2)Failure to act
			 to eradicate slaveryTo the
			 extent that the Government of Sudan fails to act to eradicate slavery, such
			 options and actions referred to in paragraph (1) may include diplomatic
			 inquiries, diplomatic protests, official public protest, demarche of protest,
			 condemnation within multilateral fora, delay or cancellation of cultural or
			 scientific exchanges, delay or cancellation of working, official, or state
			 visits, reduction or termination of certain assistance funds, imposition of
			 targeted or broad trade sanctions, and withdrawal of the chief of
			 mission.
				4.Report of the
			 Commission
			(a)In
			 generalNot later than
			 October 1st of each year, the Commission shall submit to the Secretary of State
			 a report on the efforts of the Commission with respect to its responsibilities
			 under subsection (a) of section 3.
			(b)Classified form
			 of reportThe report may be
			 submitted in classified form, together with a public summary of policy
			 recommendations made pursuant to section 3(c), if the classification of
			 information would further the purposes of this Act.
			(c)Individual or
			 dissenting viewsEach member of the Commission may include the
			 individual or dissenting views of the member.
			5.Applicability of
			 other lawsThe Federal
			 Advisory Committee Act (5 U.S.C. App.) shall not apply to the
			 Commission.
		6.Authorization of
			 appropriations
			(a)In
			 generalThere are authorized
			 to be appropriated to the Commission $1,500,000 for fiscal year 2008 and
			 $2,000,000 for fiscal year 2009 to carry out the purposes of this Act.
			(b)Availability of
			 fundsAmounts authorized to be appropriated under subparagraph
			 (a) are authorized to remain available until expended, but not later than the
			 date of the termination of the Commission.
			7.TerminationThe Commission shall terminate six years
			 after the initial appointment of all of the members of the Commission.
		
